By the Court : .
The preliminary injunction in this case was issued upon the complaint and answer, and affidavits filed on behalf of the respective parties. The affidavits on the part of the plaintiff show that the guaranty was procured by fraud and was given by the Central Pacific Railroad Company without any consideration# and although most of the facts stated in the complaint and the plaintiff’s affidavits, upon which he relies for an injunction, are denied by the defendants’ answer and their affidavit, yet we cannot say that the granting of the injunction under the circumstances appearing in the case. was an abuse of discretion. (See Godey v. Godey, 39 Cal. 167; McCrary v. Brown, 42 Cal. and other cases in this Court.)
Order affirmed.